Title: General Orders, 15 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Sunday Feby 15th 1778.
Gibralter—Greene. Glover.


As the public teams are now employed and the troops are in immediate want of straw, the Commander in Chief anxious to have them furnished with every necessary to make them comfortable, desires the Brigadiers and officers commanding Brigades each to send out a party properly officered to procure straw and impress waggons to haul it to camp where they will deliver it to their respective Brigade Quarter-Masters who are to make an equal distribution thereof to the several Regiments according to their numbers present.
The General officers are desired to meet at General Sullivan’s quarters tomorrow morning ten ôClock to take into consideration and determine upon the Memorial of the Captains in the Pennsylvania Line against the promotion of Michael Ryan Esqr. to the Majority of a Regiment likewise to settle the rank of Captain Grier.

The Court Martial whereof Coll Wigglesworth is President is dissolved and another ordered to sit tomorrow at ten oClock in the forenoon at the Bake-House for the trial of prisoners brought before them—A Captain from each Brigade to attend as Members—Coll Cortlandt President.
Abstracts for the month of december’s pay, not yet sent in to the Pay-Master General are to be sent to him for examination so as to be ready for payment as soon as the money arrives.
Pay-Rolls immediately to be made out & presented for the month’s extraordinary pay mentioned in the orders of 3rd of January, given as a reward for the virtuous patience and Zeal of the troops under the Inconveniencies of their present situation; to comprehend all the officers & men in camp on 29th of december, the time the resolution was passed and such as may have since joined the army to the date of the Pay-Rolls—This however is not meant to be final or to exclude those who may hereafter assert a reasonable claim to the benefit of the resolve—Difficulties having arisen as to the construction of it which have been submitted to Congress, and it is not to be doubted they will give a liberal explanation.
